Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 3/4/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 9, that: In the present application, inputting the drug concentration information may be done
manually.  In contrast, regarding the combination of Japanese Patent Application Publication No. 2016-214760 (Kato) and U.S. Patent Application Publication No. 2007/0093463 (Miura), page 9 of the Office Action admits: But the combined references fail to disclose that the irradiation device comprises an input device.
Applicant argues, see Remarks, pg(s). 10, that: Here, a review of Shapiro reveals that Shapiro fails to disclose, teach or suggest an irradiation device that comprises an input device.
 
In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Applicant’s claims do not claim “putting the drug concentration information may be done manually”. 
KATO et al. (JP 2016214760 A) (see attached translation) discloses a generic input device (figs. 1, 6 and 15; 58) (translation, pgs. 4-5, and 9-10). 
(translation, pg. 4; Note input unit 58 is a unit for inputting data from the outside. … The initial value of the intracellular boron concentration is calculated when the patient's blood boron concentration data measured in advance before the treatment is input to the control device 50 via the input unit 58. … This three-dimensional information is acquired by a medical imaging apparatus such as MRI, X-ray, CT, and PET before the start of treatment. Then, it is input via the input unit 58 and stored in the affected part three-dimensional information storage unit 53); (translation. pg. 5; Note the control device 50 inputs the blood boron concentration via the input unit 58 (S11).).
KATO discloses wherein the irradiation device (11, 12) (figs. 1 and 5) comprises an input device (58), the irradiation device being configured (via 55) to irradiate the beam without inputting (from input unit 58) (via 55 with 19, 20, 54) (translation, pgs. 5-6) the adjusted treatment plan information via the input device (58) (translation, pgs. 5-6 Note automated real time irradiation control via 55 with 19, 20, 54, without intervening user input via input device/unit 58) ; 
(translation, pgs. 4-5, and 9-10 Note input unit/ input); 
(translation, pgs. 5-6; Note The blood sampling unit 19 collects a certain amount of blood from the patient in real time during the treatment (S16). Then, the collected blood is sent to the blood boron concentration measuring unit 20.
The blood boron concentration measuring unit 20 measures the blood boron concentration (S17).And the intracellular boron concentration calculation part 51 calculates the boron concentration of each normal cell and tumor cell from the measured boron concentration in the blood based on the correlation previously held with the boron concentration in the blood ( S18).
The exposure dose evaluation unit 54 predicts a patient exposure dose generated by neutron irradiation using the calculated boron concentrations of normal cells and tumor cells (S19). The control amount setting unit 55 adjusts the control amount including the neutron irradiation intensity and the irradiation time according to the predicted exposure dose (S20).
… Thus, the intracellular boron concentration is obtained in real time during treatment, and the exposure dose is predicted using this boron concentration. And by performing irradiation control of neutrons according to the predicted exposure dose, the treatment plan can be accurately reproduced and high safety can be realized without being affected by the difference in metabolic characteristics of the patient.).  

KATO discloses initially inputting via an input device (58), treatment plan information, and then real time measurement of boron concentrations, and further real time treatment irradiation and irradiation adjustments (without further inputting the adjusted treatment plan information via the input device). 
In other words, KATO initially inputs treatment plan information (via 58), then KATO’s controller (55) irradiates via (11, 12) while measuring (via 20) in real time, patient blood boron concentrations, and KATO’s controller (55) further adjusts the irradiation, based on a treatment plan, without user input from the input device (58) (translation, pgs. 5-6 Note automated real time irradiation control via 55 with 19, 20, 54, without intervening user input via input device/unit 58).

In response to item(s) 3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Based on a new translation, KATO et al. (JP 2016214760 A) (see attached translation) discloses a generic input device (figs. 1, 6 and 15; 58) (translation, pgs. 4-5, and 9-10).  But, KATO does not disclose a keyboard.  Also, Shapiro et al. (US 9901750 B2), discloses a patient beam exposure device (fig. 1, 100) that has an input device/keyboard (“keyboard” for 220 with display 222). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 5-10, 12-13, and 19-24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KATO et al. (JP 2016214760 A) (see attached translation) in view of Miura et al. (US 20070093463 A1).
     	Regarding claim 5, KATO discloses a neutron capture therapy system (fig. 1, 12, 10, 19, 20, 50) comprising: 
a control device (50, 55) configured to: 
create, by combining treatment plan information (abstract) for a patient (on 18) with drug concentration (abstract note cell boron concentration) information (from 19, 20) for a predetermined region of the patient (abstract Note tumor),
adjusted treatment plan information (via 19, 20, 50 --51, 52, 53, 54, 55, 57), and 
transmit (via 19, 20, to 50--51, 52, 53, 54, 55, 57 to 11/12), via a wired or wireless communication network, the adjusted treatment plan information (50 communicates with 11/12); and 
an irradiation device (11, 12) configured to: 
receive, from the control device (50) via the wired or wireless communication network, the adjusted treatment plan information (50 communicates with 11/12), and 
irradiate (via 11/12), when the irradiation device processes the adjusted treatment plan information to control a beam of neutrons (formed from  target 13), the beam into the predetermined region of the patient (on 18) (abstract Note tumor), 
wherein the treatment plan information comprises a  and 
wherein the irradiation device (11, 12) (figs. 1 and 5) comprises an input device (58), the irradiation device being configured (via 55) to irradiate the beam without inputting (from input unit 58) (via 55 with 19, 20, 54) (translation, pgs. 5-6) the adjusted treatment plan information via the input device (58) (translation, pgs. 5-6 Note automated real time irradiation control via 55 with 19, 20, 54, without intervening user input via input device/unit 58); 
(fig. 1, patient, a neutron irradiation unit 12, blood sampling unit 19, concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54, control amount setting unit 55 which controls neutron irradiation time)
(translation, pgs. 4-5, and 9-10 Note input unit/ input); 
(translation, pgs. 5-6).
But KATO fails to explicitly disclose wherein the treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient.
Miura, however, discloses radiation patient therapy (abstract) wherein treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient
[0015 Note neutron irradiation could be planned so that concurrent boron concentrations are at a maximum at the growing margin of the tumor rather than in the tumor as a whole].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KATO, with treatment plan information comprises a distribution of the neutrons, as taught by Miura, to use by combining prior art beam treatment and planning systems  according to known treatment planning information methods/procedures to yield predictable results (i.e., to prevent irradiation of healthy tissue).

     	Regarding claim 19, KATO discloses a control device (fig. 1, 50, 55) for a neutron capture therapy system (fig. 1, 12, 10, 19, 20, 50) comprising: 
create, by combining treatment plan information (abstract) for a patient (on 18) with drug concentration (abstract note cell boron concentration) information (from 19, 20) for a predetermined region of the patient (abstract Note tumor),
adjusted treatment plan information (via 19, 20, 50 --51, 52, 53, 54, 55, 57), and 
transmit (via 19, 20, to 50--51, 52, 53, 54, 55, 57 to 11/12), via a wired or wireless communication network, the adjusted treatment plan (abstract) information to an irradiation device (11, 12) (50 communicates with 11/12); 
wherein the irradiation device (11, 12) configured to: 
receive, from the control device (50) via the wired or wireless communication network, the adjusted treatment plan information (50 communicates with 11/12) , and 
irradiate (via 11/12), when the irradiation device processes the adjusted treatment plan information to control a beam of neutrons (formed from  target 13), the beam into the predetermined region of the patient (on 18) (abstract Note tumor), 
wherein the treatment plan information comprises a  and 
wherein the irradiation device (11, 12) (figs. 1 and 5) comprises an input device (58), the irradiation device being configured (via 55) to irradiate the beam without inputting (from input unit 58) (via 55 with 19, 20, 54) (translation, pgs. 5-6) the adjusted treatment plan information via the input device (58) (translation, pgs. 5-6 Note automated real time irradiation control via 55 with 19, 20, 54, without intervening user input via input device/unit 58); 
(fig. 1, patient, a neutron irradiation unit 12, blood sampling unit 19, concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54, control amount setting unit 55 which controls neutron irradiation time); 
(translation, pgs. 4-5, and 9-10 Note input unit/ input); 
(translation, pgs. 5-6).
But KATO fails to explicitly disclose wherein the treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient.
Miura, however, discloses radiation patient therapy (abstract) wherein treatment plan information comprises a distribution of the neutrons that, after the irradiation device irradiates the beam, is intended to exist in the predetermined region of the patient
[0015 Note neutron irradiation could be planned so that concurrent boron concentrations are at a maximum at the growing margin of the tumor rather than in the tumor as a whole].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of KATO, with treatment plan information comprises a distribution of the neutrons, as taught by Miura, to use by combining prior art beam treatment and planning systems  according to known treatment planning information methods/procedures to yield predictable results (i.e., to prevent irradiation of healthy tissue).

Regarding claims 6 and 20, KATO discloses that the drug concentration information comprises information regarding a blood drug concentration of the patient (abstract Note blood, cell and/or tumor boron concentration) (translation, pgs. 5-6).
(fig. 1, blood sampling unit 19, blood boron concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54, control amount setting unit 55 which controls neutron irradiation time).
     	Regarding claims 7 and 21, KATO discloses that the adjusted treatment plan information (from 50, 55) comprises a duration (abstract) for the beam that the irradiation device (11, 12) irradiates into the predetermined region (abstract Note tumor) of the patient (on 18) (abstract Note control including neutron irradiation time and neutron irradiation intensity) (translation, pgs. 5-6).
     	Regarding claims 8 and 22, KATO discloses that the adjusted treatment plan information (from 50, 55) comprises an amount (abstract) of the neutrons in the beam (abstract) that the irradiation device (11, 12) irradiates into the predetermined region (abstract Note tumor) of the patient (on 18) (abstract Note control including neutron irradiation time and neutron irradiation intensity) (Note the beam irradiation intensity and time determine the amount of neutrons irradiated) (translation, pgs. 5-6).
     	Regarding claims 9 and 23, KATO discloses that the control device (50, 55) is a device that is separated from the irradiation device (11, 12).
     	Regarding claims 10 and 24, KATO discloses that the wired or wireless communication network (see fig. 1, signal lines communicating between 50 and 11/12) separates the control device (50, 55) from the irradiation device (11, 12).

     	Regarding claim 12, KATO discloses that the control device (50, 55, 54) is configured to calculate (abstract), from information related to the drug concentration information (from 19, 20, 51), the drug concentration information (abstract Note blood, cell and/or tumor boron concentration) (translation, pgs. 5-6).
(fig. 1, blood sampling unit 19, blood boron concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54, control amount setting unit 55 which controls neutron irradiation time).
Regarding claim 13, KATO discloses a drug concentration measurement device (from 19, 20, 51) configured to transmit (51 to 52 to 54), to the control device (50, 55, 54) , the information related to the drug concentration information (abstract Note blood, cell and/or tumor boron concentration) (translation, pgs. 5-6).
(fig. 1, blood sampling unit 19, blood boron concentration measurement unit 20, cell boron concentration calculation unit 51, exposure dose evaluation unit 54, control amount setting unit 55 which controls neutron irradiation time).

2.	Claims 14-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over KATO et al. (JP 2016214760 A) in view of Miura et al. (US 20070093463 A1); hereinafter “the combined references”, as applied to claim 5 above, and further in light of Shapiro et al. (US 9901750 B2),
Regarding claim 14, KATO discloses a treatment planning device (abstract) (fig.1, 10) that is configured to transmit (10 via 19, 20), to the control device (50, 55), 
But the combined references fail to disclose a treatment planning device that is configured to transmit, to the control device , the treatment plan information.
Shapiro, however, discloses a treatment planning device (fig. 1, 220) (col. 4, lines 10-45) that is configured to transmit, to the control device (fig. 1, cone-beam CT reconstruction computer (CBR PC) 221, controller 225), the treatment plan information.
 	(col. 4, lines 10-45); 
	(reference’s claim 1).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a treatment planning device that is configured to transmit, to the control device, the treatment plan information, as taught by Shapiro, to use as a substitution of one known treatment system configuration for another (with separated systems and an external treatment planning device to transmit treatment plan information to a control device) to obtain predictable patient treatment plan storage and retrieval results.
 
Moreover, regarding claim 15, Shapiro discloses that the treatment planning device (fig. 1, radiotherapy planning computer system 220) (col. 4, lines 10-45) (reference’s claim 1 Note separate workstation computer configured to receive and store a treatment plan) is a device that is separated from the control device (fig. 1, cone-beam CT reconstruction computer (CBR PC) 221, controller 225) (col. 4, lines 10-45) (reference’s claim 1); and is obvious for the reasons discussed supra with reference to claim 14, see previous.
Moreover, regarding claim 16, Shapiro discloses that the treatment planning device (fig. 1, radiotherapy planning computer system 220) (col. 4, lines 10-45) (reference’s claim 1 Note separate workstation computer configured to receive and store a treatment plan) is configured to create (220 creates/outputs/communicates for/to 225) the treatment plan information (fig. 1, radiotherapy planning computer system 220) (col. 4, lines 10-45) (reference’s claim 1 Note separate workstation computer configured to receive and store a treatment plan); and is obvious for the reasons discussed supra with reference to claim 14, see previous.
Moreover, regarding claim 17, Shapiro discloses that the treatment planning device (fig. 1, radiotherapy planning computer system 220) (col. 4, lines 10-45) (reference’s claim 1 Note separate workstation computer configured to receive and store a treatment plan) is configured to use, in creating the treatment plan information, information from an external device (fig. 1, cone-beam CT reconstruction computer (CBR PC) 221, controller 225); and is obvious for the reasons discussed supra with reference to claims 14 and 16, see previous.
Moreover, regarding claim 18, Shapiro discloses that the treatment planning device (fig. 1, radiotherapy planning computer system 220) (col. 4, lines 10-45) (reference’s claim 1 Note separate workstation computer configured to receive and store a treatment plan) is configured to use, in creating the treatment plan information, information from a CT device (fig. 1, 100, from “flat panel imager” 206 to 225 to 220) (col. 4, lines 10-56); and is obvious for the reasons discussed supra with reference to claims 14 and 16, see previous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881